Citation Nr: 1013049	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-41 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE
Evaluation of hepatitis C, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1975 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Seattle, Washington, Regional Office (RO).  

The appellant testified before a now retired Veterans Law 
Judge in October 2007 via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  This case was remanded by the Board in January 
2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of a higher rating for 
hepatitis C, currently rated as 30 percent disabling.  The 
appellant's disability is rated under Diagnostic Code 7312.  
In the January 2008 Board remand, the Board noted that:  

The veteran's disability has progressed during the time 
this appeal has been pending, with the veteran 
developing cirrhosis of the liver due to his hepatitis 
C.  The RO found that separate ratings under Diagnostic 
Code 7312 and Diagnostic Code 7354 were not 
appropriate.  There is indication in the record, 
however, that the veteran has signs and symptoms listed 
in each respective diagnostic code that are unique to 
that diagnostic code, although it is not clear whether 
the veteran currently has active hepatitis C or 
residuals of this disease in addition to his cirrhosis 
of the liver.  In other words, one question that arises 
is whether the veteran's cirrhosis of the liver 
supplanted his hepatitis C.  It is clear, however, 
that, as indicated by Note (1), separate ratings are 
allowed.  In addition, there is conflicting evidence in 
the record regarding the amount of weight loss the 
veteran has experienced due to hepatitis C/cirrhosis of 
the liver.  After review of the examinations of record, 
therefore, the Board finds that an additional VA 
examination is necessary to determine, to the extent 
that is possible, symptoms and functional impairment 
due to hepatitis C versus cirrhosis of the liver.  38 
C.F.R. § 3.327 (2007).

Thereafter, the RO was instructed to determine whether 
separate evaluations under DC 7312 and 7354 were warranted.  
Specifically, the following instructions were given:  

The RO/AMC should specifically consider whether 
separate ratings under Diagnostic Codes 7312 and 7354 
are appropriate.

Although a Supplemental Statement of the Case was issued in 
October 2009, the RO did not address whether separate 
ratings under Diagnostic Codes 7312 and 7354 were warranted.  
The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the RO is again requested to comply with the 
Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should specifically consider 
whether separate ratings under Diagnostic 
Codes 7312 and 7354 are appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


